Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
This is the Notice of Allowance for application number 16/496,268 DEVICE FOR SEALING BETWEEN TWO COAXIAL DUCTS AND ASSEMBLY filed on 9/20/2019.  Claims 1-15 are allowed.  



Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach the first annular coupling annular ring comprises an interior annular flange, an external annular flange offset radially relative to the interior annular flange and connecting annular portion connecting the exterior annular flange and the interior annular flange, wherein one of the interior and external annular flanges of the first annular coupling annular ring is fastened to the first end of the membrane and the other of the interior and external annular flanges delimits together with the membrane the axial annular attachment space, and wherein the axial annular attachment space is axially open on the side of the second annular end of the tubular membrane.  

Conclusion
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to SPE Jonathan Liu at 571-272-8227.   Any inquiry of a general -nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.  


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        6/8/22